     Case 4:20-cv-01171-KGB-ERE Document 71 Filed 09/21/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION


BOBBY LEE ROBERTSTON                                                   PLAINTIFF
ADC #121746

V.                        NO. 4:20-cv-01171-KGB-ERE

DEXTER PAYNE, et al.                                               DEFENDANTS

                                     ORDER

       Pending before the Court is Plaintiff Bobby Lee Robertson’s motion to

compel (Doc. 63) and Defendants’ motion seeking permission to depose Mr.

Robertson (Doc. 69).

       A.     Motion to Compel

       On September 8, 2021, Mr. Robertson filed this motion to compel,

explaining that in July 2021, at the Court’s direction, he “mailed a second

motion for discovery and for production of documents” to Defendants’

counsel Robert James. 1 Doc. 63. Mr. Robertson reports that he has not

received any response to his July 2021 discovery requests. Doc. 63.




       1
         Presumably, Mr. Robertson is referring to the July 20, 2021 Court Order that
denied Mr. Robertson’s request that the Court send a filed marked copy of his June 20,
2021 motion for discovery and production of documents (Doc. 47) to Defendants and,
instead, directed Mr. Robertson to send his written discovery requests to counsel for
Defendants. Doc. 53.
   Case 4:20-cv-01171-KGB-ERE Document 71 Filed 09/21/21 Page 2 of 3




       In response, Mr. James does not deny that he received discovery

requests from Mr. Robertson sometime in July of 2021. Docs. 67, 68. Rather,

he argues that the motion to compel is premature because 30 days have not

passed since August 31, 2021, when Judge Baker entered an Order (Doc. 58)

denying Defendant Wiscaver’s motion for summary judgment on the issue of

exhaustion.2

       Mr. James does not mention or address the Order lifting the discovery

stay entered on July 2, 2021. Doc. 49. Mr. James filed nothing indicating that

he objected to lifting the stay of discovery. Inexplicably, he apparently took it

upon himself to ignore the Order and decided not to answer Mr. Robertson’s

written discovery. If Mr. James contended that the stay should have remained

in place, the proper course was to file a motion.

        The Court will grant Mr. Robertson’s motion to compel (Doc. 63).

Defendants have 14 days to provide responses to Mr. Robertson’s outstanding

discovery requests.


       2
         Mr. James also argues that Mr. Robertson did not confer as required by the rules.
Docs. 67, 68. However, this is not a case in which there is a legitimate dispute about specific
discovery requests that might possibly be resolved without court intervention. Rather, it
appears that Mr. James simply decided not to respond to the discovery requests. See
Maxwell/G-Doffee v. Wooten, et al., No. 5:19-cv-00225-BSM-JTR (declining to “elevate
form over substance” in considering prisoner’s motion to compel where the prisoner did
not attempt to “meet and confer”). Accordingly, the Court will not deny the motion to
compel based on Mr. Robertson’s failure to confer.
                                                  2
   Case 4:20-cv-01171-KGB-ERE Document 71 Filed 09/21/21 Page 3 of 3




      B.     Motion to Depose

      Defendants have filed a motion seeking permission to depose Mr.

Robertson pursuant to Federal Rule of Civil Procedure 30(a)(2)(B). Doc. 69.

However, on July 2, 2021, The Court granted Defendants permission to

depose Mr. Robertson pursuant to Federal Rule of Civil Procedure

30(a)(2)(B). Doc. 49. Accordingly, Defendants’ motion to depose (Doc. 69)

is denied, as moot.

      IT IS THEREFORE ORDERED THAT:

      1.     Plaintiff Bobby Lee Robertson’s motion to compel (Doc. 63) is

GRANTED. Defendants’ have up to and including October 5, 2021, to

provide Mr. Robertson with responses to his discovery requests.

      2.     Defendants’ motion to depose (Doc. 69) is DENIED, as moot.

Defendants have already been granted permission to depose Mr. Robertson.

See Order (Doc. 49).

      IT IS SO ORDERED this 21st day of September, 2021.




                                      ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                        3
